                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

Allstate Vehicle and Property               :   Case No. 3:19-cv-223
Insurance Company,                          :
                                            :   District Judge Thomas M. Rose
        Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                            :   (mediation referral)
vs.                                         :
                                            :
Dell Inc., et al,                           :
                                            :
        Defendants.


                    ORDER FOR COURT-CONDUCTED MEDIATION


       The above-captioned case is hereby set for mediation via telephone at 10:00 a.m.

on June 8, 2021. The terms and conditions of the mediation are as follows:

Designation of Mediator:        Magistrate Judge Sharon L. Ovington will serve as the

mediator in this case.

Preparation for Mediation: No later than 5:00 p.m. on June 4, 2021, each party shall

submit a mediation conference statement in letter form, to Judge Ovington’s chambers (via

email at Ovington_Chambers@ohsd.uscourts.gov), with copy to opposing counsel.

Mediation statements are not to be filed on the Court’s docket. The mediation statement

shall set forth: (1) the relevant positions of the parties concerning factual issues; (2) issues

of law; (3) damages; and (4) the settlement-negotiation history of the case, including a

recitation of any specific demands and offers previously made. Additionally, the mediation
statement must include the telephone number for the Court to contact counsel directly.

These statements will be maintained by the Court separate and apart from the case file.

Confidential Mediation Statements: Each party may—but is not required to—submit to

Judge Ovington (via email at Ovington_Chambers@ohsd.uscourts.gov), a confidential

mediation statement designated “Mediator’s Eyes Only.” Such confidential statements

will not be revealed to any person or entity, including any party involved in the mediation

or case. The confidential mediation statements will be maintained separate and apart from

the case file. Submitting a confidential mediation statement does not relieve a party of its

duty to submit and exchange the mediation conference statement as the previous paragraph

requires.

Attendance and Participation:        Unless excused by the Court, the parties or party

representatives with complete authority to negotiate a settlement of the case shall attend

the mediation session. To participate in the mediation, counsel are instructed to call 1-888-

684-8852. When prompted, enter the ACCESS CODE 6641708 and then the SECURITY

CODE 060821.

Confidentiality: Pursuant to S.D. Ohio Civ. R. 16.3(c), all statements made by the parties

relating to the substance or merits of claims or defenses made in the case, whether written

or oral, made for the first time during the mediation conference or in the required mediation

conference statements, shall be kept confidential by the Court, the parties, and counsel.

Such statements shall not be admissible as evidence, for any reason, during the trial of this

case.




                                             2
      IT IS SO ORDERED.

April 30, 2021
                              Sharon L. Ovington
                              United States Magistrate Judge




                          3
